CRAMER, Justice.
Since the original judgment in this case was rendered by this Court a motion for rehearing was overruled, and the Supreme Court has dismissed an' application for writ of' error for want of jurisdiction. Appellee now insists on her timely filed motion,to certify four questions, two of them seeking' answers to the question of this Court’s appellate jurisdiction of this appeal'; the other two with reference to the sufficiency of the testimony as to marriage. Since the motion for rehearing was overruled, the personnel of this Court has changed, Associate Justice Looney having retired and the writer having succeeded him. This Court, as now constituted, has" jurisdiction and it is its duty to pass upon such motion and to grant or refuse to certify; or, if it deems proper, to set aside •the former judgment and enter a new judgment. Wilson Independent School District v. Weaver et al., 143 Tex. 530, 187 S.W.2d 221.
The record in this case has been discussed in three opinions heretofore written; 216 S.W.2d 587. Plaintiff below alleged a ceremonial marriage, grounds for divorce, division of community property, and praying for temporary relief pending final hearing. Temporary relief was granted. The evidence raised the issue of a ceremonial marriage and the trial court, by granting the temporary relief, impliedly resolved the fact questions with reference to a marriage in favor of appellee. In other words, the trial court exercised his discretion in granting the injunction and ordering appellant to file an- inventory and appraisement.
Under the law, when the trial court exercises his discretion, the only question before the appellate court is-whether he abused that discretion. The testimony, in substance, of appellee, other than that contained in the other opinions, 216 S.W.2d 587, ‘ is as ' follows: . .At the time she first met appellant, she and, he were both. single; after that, she married C. W. Alcprn. After .her. divorce, appel-' lant. began going .with her again. Later, she -married Wichmann, whom she divorced in 1938. Appellant after that divorce, again' started going with her; they went to .church and sometimes to a show. They were married in his home November 6, 1939. In addition to the testimony recited in the opinions of Chief Justice Bond and Justice Looney, which will not be repeated, she further testified that at the time , of • the marriage appellant lived with his aged mother and he did not want her. to know of the marriage; that she objected to his marrying any one who had been married before, “she was very religious, and that was her belief;” and he did not want to take anybody there and upset her. That both he and she told others they were married. Appellant’s mother died in August 1943. This testimony makes a question of fact, and, if true, establishes a ceremonial marriage. There is no issue of putative, nor common law, marriage in this case. The evidence establishes, without contradiction, that the parties were both capable of contracting a valid marriage. This eliminates a putative marriage. . The evidence is not sufficient to raise an issue of common law marriage. The only issue is the veracity of the parties. One testified that a marriage ceremony was performed; the other denied that fact. Appellant lays great stress on the, fact that no license was of record in Dallas County. Such fact is not conclusive, but only circumstance to be taken with other testimony on the defense of no marriage. As said by Chief Justice Fly in Clover v. Clover, Tex.Civ.App., 247 S.W. 300, 303: “The failure to find any record of the marriage in Starr county had no probative force in' showing there was no marriage. The license might have been issued in any other county in Texas. It was not necessary that the license to marry be issued in the county in which the marriage took place.”
*257Even a “sham” or fake marriage has been upheld, where the woman acted in good faith. In Hartman v. Valier & Spies Milling Co., 356 Mo. 424, 202 S.W.2d 1, 6, the court said: “As we view the case, appellant must stand here solely on the theory that no marriage ceremony at all was performed in Belleville, Illinois; and that the testimony of the respondent and her witness Mrs. McClure to the contrary was false and perjured. The only other theory consistent with appellant’s view that would credit these witnesses with veracity, would he that the marriage was a sham ceremony conducted by some pretended clergyman and arranged by the since deceased Hartman. But even that would not invalidate the marriage in this state, under Sec. 3364 [Mo.R.S.A.], supra, if respondent was deceived thereby. In view of the strict Illinois statutes, we agree it is hard to understand how Hartman got the marriage license, if any; and why there is not some record of it in the county clerk’s office, if one is kept. But the evidence is somewhat hazy both ways.”
In Little et al. v. Burgess et al., 244 Ala. 447, 13 So.2d 761, the court said: “The evidence is without dispute that at the inception of the relation between Irene Blan-ton and Andrew Jackson Burgess, now deceased, no obstacles existed affecting'their right to intermarry. There is evidence going to show that they became engaged to marry after Irene moved away from Rus-sellville to Florence, and her testimony tends to show a ceremonial marriage consummated in the State of Indiana. Whether or not that ceremony was bogus and fraudulent on the part of Burgess to induce her to submit to sexual relations is wholly immaterial, if she acted in good faith. Farley v. Farley, 94 Ala. 501, 10 So. 646, 33 Am.St.Rep. 141.”
Since holding out is not necessary to establish a ceremonial marriage, the ceremony, if performed and if appellee was in good faith, was binding on appellant.
It is true in this case that appellee’s testimony was controverted,—seriously— and the questions of fact were close; still it was for the trial court and not this Court to resolve the conflicts in the testimony. He saw and heard the witnesses; was in better position to judge which was most credible and the weight to be given thereto.
The temporary orders did not include one for alimony. If that had been done the trial court could have protected the appellant by an order similar to the one affirmed by this Court in Dyer v. Dyer, 87 S.W.2d 489.
Weighing the equities as between the parties, the trial court could have, and did, impliedly, find from the evidence that the injunction against disposition, and the return of an inventory, of property in appellant’s hands, would not cause him great disadvantage or loss; but, on the other hand, its disposition by appellant during pendency of the case could, and would, if appellant lost the case, result in great injury to appellee. The writer, therefore, cannot say the trial court abused his discretion.
The case being one for divorce, the orders were entered under the authority of Articles 4635, 4636, Title 75, “Husband and Wife,” chapter 4, “Divorce,” reading as follows: ■ ■ -
Art. 4635. “Inventory and appraisement. At any time during a suit for divorce the wife may, for the preservation of her rights, require an inventory and an appraisement to be made of both real and personal estate which aré in the possession of the husband, and an injunction restraining him from disposing of any part thereof in any manner.”
Art. 4636. “Temporary orders. Pending suit for a divorce the court, or the judge thereof, may make such temporary orders respecting the property and parties as shall be deemed necessary and equitable.”
Appellee asserts that there is no appeal from orders entered under these articles of the statute. We must sustain this contention. Only .injunctions granted under arts. 4642-4669, inclusive, Title 76, Vernon’s Ann. Civ. St. arts. 4642-4669, “injunctions,” are appealable under art. 4662, Title 76, which provides for an appeal from injunctions granted “under any provision of this title”.. Rule 385 of Rules of Civil Procedure repeals art. 4662 in' *258part, but not that part relating to appeals. The first line of the Rule reads, “Appeals from interlocutory orders (when allowed by law) may be taken by * * * ”, etc. Since there is no appeal allowed by law from orders under art. 463’S, Title 75, it follows that this Court has no jurisdiction, and-that this appeal should be dismissed for want of jurisdiction. Beckler v. Beckler, Tex.Civ.App., 114 S.W.2d 618.
The former judgment should therefore be set aside, the appeal dismissed, and since the above conclusions make it unnecessary to certify the questions to thg Supreme Court, such motion overruled.
YOUNG, J., concurs.
BOND, C. J., dissents.